THIRD DIVISION
                                 GOBEIL,
                          COOMER, and HODGES, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 15, 2019




In the Court of Appeals of Georgia
 A18A1676. THE STATE v. MERCIER.

      COOMER, Judge.

      The State filed an accusation against Ryan Emory Mercier, charging him with

one count each of possession of hydrocodone and possession of clonazepam. Because

Mercier was suffering from a drug overdose when he was found by police officers

following multiple 911 telephone calls, he filed a motion for immunity pursuant to

OCGA § 16-13-5 (the “Georgia 9-1-1 Medical Amnesty Law”; see Ga. L. 2014, p.

683, § 1-1 (not codified)). Following a hearing, the Superior Court of Houston

County granted Mercier’s motion. The State appeals,1 arguing that the trial court erred

      1
        See OCGA § 5-7-1 (a) (1) (“An appeal may be taken by and on behalf of the
State of Georgia . . . to the Court of Appeals or the Supreme Court in criminal cases
and adjudication of delinquency cases in the following instances: (1) From an order,
decision, or judgment setting aside or dismissing any indictment, accusation, or a
petition alleging that a child has committed a delinquent act, or any count
in ruling that the plain language of OCGA § 16-13-5 (b) provides immunity to a

person suffering from a drug overdose “who is helped by the kindness of strangers

who certainly did not stop to consider the choice between death and prosecution. . .”

Because we conclude that Mercier was entitled to the immunity offered by the statute,

we affirm.

      “On appeal of an order granting or denying a motion for immunity from

prosecution, we review the evidence in the light most favorable to the trial court’s

ruling, and we accept the trial court’s findings with regard to questions of fact and

credibility if there is any evidence to support them.” (Citation and punctuation

omitted.) State v. Pickens, 330 Ga. App. 862, 864 (769 SE2d 594) (2015). However,

“[t]he trial court’s application of the law is subject to de novo appellate review.”

(Citation omitted.) Id.

      At the outset, we note that the findings of fact entered by the trial court are

sparse.2 Viewed in a light most favorable to the trial court’s order, evidence adduced


thereof. . . .”); State v. Yapo, 296 Ga. App. 158, 159 (1) (674 SE2d 44) (2009) (where
trial court found that defendant was immune from prosecution, which “in effect
dismissed . . . counts of the indictment[,]” judgment was directly appealable).
      2
        Cf. State v. Able, 321 Ga. App. 632, 634, 636 (742 SE2d 149) (2013)
(appellate court vacated trial court’s order granting motion to suppress due to lack of
findings of fact and trial judge’s commentary concerning “general dislike for

                                          2
during a pretrial hearing revealed that at least three passersby telephoned 911 to

report a man lying unconscious on the roadway next to a white car. It is undisputed

that none of these passersby suggested that the man was suffering from a drug

overdose; rather, the callers thought the man was the victim of a hit-and-run. Upon

arrival, a first responder suspected that Mercier may have overdosed.3 In addition, a

responding police officer testified that he looked in the center console of Mercier’s

vehicle for identification and found a plastic bag with four yellow pills and one white

pill, although the trial court did not include a finding of fact based upon the officer’s

testimony.

      After the State filed an accusation against Mercier, he moved for immunity

from prosecution pursuant to OCGA § 16-13-5, arguing that “his arrest and

prosecution is solely based on the drugs that were found in his vehicle while he was


knock-and-talk procedures”); see also State v. Castillo, 330 Ga. App. 828, 832 (769
SE2d 571) (2015) (certain motions, “by their nature, often turn on difficult questions
of credibility and specific findings of fact. The principles of appellate review
applicable to these motions were set forth to ensure that, in difficult cases such as this
one, the trial court’s resolution of these issues would be given deference, as only the
trial court actually sees the witnesses and hears their testimony.”) (citation omitted).
      3
        Additional evidence, for which there are no corresponding findings of fact,
indicated that: (1) EMS personnel treated Mercier at the scene; and (2) when the
officer discovered the pills in Mercier’s vehicle, the officer thought that Mercier had
“[p]ossibly” overdosed.

                                            3
receiving medical assistance for a drug overdose.” In response, the State asserted that

Mercier is not entitled to immunity because officers were responding to a “possible

motor vehicle accident” and that the evidence seized “was not found ‘solely from

seeking . . . medical assistance.’” In its order granting Mercier’s motion for immunity,

the trial court observed that “there is no question [Mercier] was suffering from a drug

overdose” and that immunity “clearly applies to one who is overdosing if he calls

for . . . help, to a friend or family member who calls to help him or a defendant, likely

using as well, who was arrested because he called to help another.” The trial court

also held that the plain language of the statute extends this immunity “to one such as

[Mercier] who is helped by the kindness of strangers who certainly did not stop to

consider the choice between death and prosecution in making the call.” This appeal

followed.

      In its sole enumeration of error, the State contends that the trial court erred in

granting Mercier’s request for immunity “[b]ecause the emergency call was for a

suspected hit and run and not a drug overdose. . . .” We disagree. As a threshold

matter, we note that

      [i]t is elementary that in all interpretations of statutes, the courts shall
      look diligently for the intention of the General Assembly. In so doing,


                                           4
      the ordinary signification shall be applied to all words. Where the
      language of a statute is plain and susceptible to only one natural and
      reasonable construction, courts must construe the statute accordingly. In
      fact, where the language of a statute is plain and unambiguous, judicial
      construction is not only unnecessary but forbidden.


(Citations and punctuation omitted.) Chase v. State, 285 Ga. 693, 695 (2) (681 SE2d

116) (2009). Similarly, “when interpreting a statute, all its words must be given due

weight; we are forbidden to ‘read out’ any words in the statute unless a clear reason

appears for doing so.” (Citation and punctuation omitted.) AgSouth Farm Credit, ACA

v. Gowen Timber Co., 336 Ga. App. 581, 589 (2) (b) (i) (784 SE2d 913) (2016). To

that end, we must avoid “a statutory construction that will render some of the

statutory language mere surplusage[.]” Kennedy v. Carlton, 294 Ga. 576, 578 (2) (757

SE2d 46) (2014). “Finally, in construing the statute so as to give effect to the

legislative intent a mere segment of the statute should not be lifted out of context and

construed without consideration of all the other parts of the statute.” (Citation

omitted.) City of Jesup v. Bennett, 226 Ga. 606, 609 (2) (176 SE2d 81) (1970).




                                           5
      Therefore, our starting point is OCGA § 16-13-5 (b),4 which provides, in

pertinent part

      Any person who in good faith seeks medical assistance for a person
      experiencing or believed to be experiencing a drug overdose shall not
      be arrested, charged, or prosecuted for a drug violation if the evidence
      for the arrest, charge, or prosecution of such drug violation resulted
      solely from seeking such medical assistance. Any person who is
      experiencing a drug overdose and, in good faith, seeks medical
      assistance for himself or herself or is the subject of such a request[5]
      shall not be arrested, charged, or prosecuted for a drug violation if the
      evidence for the arrest, charge, or prosecution of such drug violation
      resulted solely from seeking such medical assistance. . . .


      Our review begins with the second sentence of OCGA § 16-13-5 (b),6 which

provides that “[a]ny person who is experiencing a drug overdose and, in good faith,



      4
       As many as 39 other states have enacted drug overdose amnesty statutes. See
Nat. Conference of State Legislatures, Drug Overdose Immunity and Good Samaritan
Laws, http://www.ncsl.org/research/civil-and-criminal-justice/drug-overdose-
immunity- good-samaritan-laws.aspx (last visited March 8, 2019).
      5
       Georgia is one of many states that have included provisions protecting drug
overdose victims who “passively receive[ ] aid. . .” Broadous v. Commonwealth, 795
SE2d 904, 908 (II) (B) (Va. Ct. App. 2017).
      6
       The first sentence of OCGA § 16-13-5 (b), which provides immunity to “[a]ny
person who in good faith seeks medical assistance for a person experiencing or
believed to be experiencing a drug overdose[,]” is not at issue.

                                         6
seeks medical assistance for himself or herself or is the subject of [a request for

medical assistance] shall not be arrested, charged, or prosecuted for a drug violation

if the evidence for the arrest, charge, or prosecution of such drug violation resulted

solely from seeking such medical assistance.” Nothing in the statute requires the

caller to subjectively conclude that the subject of the call is experiencing a drug

overdose in order for the statute’s protections to apply.

      Mercier was a person experiencing a drug overdose. He became the subject of

a request for medical assistance when three people called 911 to report he was lying

in the street next to his car. One of those callers believed he may have been hit by a

car and the other two did not offer their belief as to how he came to be lying in the

street. Emergency responders were dispatched on the basis of the calls. Without the

calls from bystanders, no emergency responders, including law enforcement officers,

would have been on the scene. Law enforcement officers were present solely because

the bystanders called for medical assistance to Mercier. While on the scene, a law

enforcement officer searched Mercier’s car and found the pills that became the

evidence in support of the prosecution. On these facts, the statute provides protection

from prosecution to Mercier.



                                          7
      Therefore, based upon the plain language of OCGA § 16-13-5, we conclude

that Mercier qualifies for immunity because his prosecution was the result of being

the subject of a request for medical assistance while he was experiencing a drug

overdose. Therefore, we affirm the judgment of the trial court.

      Judgment affirmed. Gobeil, J., concurs. Hodges, J.,concurs specially and in

judgment only .*

      *THIS OPINION IS PHYSICAL PRECEDENT ONLY. COURT OF

APPEALS RULE 33.2(a).




                                         8
In the Court of Appeals of Georgia

 A18A1676. THE STATE v. MERCIER.

      HODGES, Judge, concurring specially and in the judgment only.

      While I agree with the result reached by the majority, I do so for different

reasons and therefore concur specially and in the judgment only. See Court of

Appeals Rule 33.2 (a) (1). In this case, it is undisputed that at least three passersby

telephoned 911 to report an unconscious man lying near a vehicle. None of the callers

reported a drug overdose or offered to assist Mercier; to the contrary, the callers were

mere bystanders. At first glance, these facts may not establish the right to immunity

under the plain language of OCGA § 16-13-5 (b). However, because the second

sentence of OCGA § 16-13-5 (b), upon which Mercier’s motion for immunity was

based, contains an ambiguity, that portion of the statute must be construed most

strongly against the State. As a result, I would affirm the judgment of the trial court

based upon this ambiguity.
      I agree with the general description of our responsibilities in reviewing statutes

provided by the majority, including that “where the language of a statute is plain and

unambiguous, judicial construction is not only unnecessary but forbidden.”

(Citations and punctuation omitted.) Chase v. State, 285 Ga. 693, 695 (2) (681 SE2d

116) (2009). However, “[i]f . . . the words of the statute are ambiguous, then this

Court must construe the statute, keeping in mind the purpose of the statute and the old

law, the evil, and the remedy. OCGA § 1-3-1 (a).” State v. Lyons, 256 Ga. App. 377,

378 (568 SE2d 533) (2002). “A statute is ambiguous when it is susceptible of more

than one natural and reasonable interpretation.” SecureAlert, Inc. v. Boggs, 345 Ga.

App. 812, 814 (815 SE2d 156) (2018). “Moreover, because this is a criminal statute,

it must be strictly construed against the State.” Lyons, supra, 256 Ga. App. at 378.

      OCGA § 16-13-5 (b) provides, in pertinent part

      Any person who is experiencing a drug overdose and, in good faith,
      seeks medical assistance for himself or herself or is the subject of such
      a request shall not be arrested, charged, or prosecuted for a drug
      violation if the evidence for the arrest, charge, or prosecution of such
      drug violation resulted solely from seeking such medical assistance. . . .


Of particular relevance, the phrase “‘[s]eeks medical assistance’ means accesses or

assists in accessing the 9-1-1 system or otherwise contacts or assists in contacting law


                                           2
enforcement or a poison control center and provides care to a person while awaiting

the arrival of medical assistance to aid such person.” (Emphasis supplied.) OCGA §

16-13-5 (a) (4).

      Here, it is undisputed that at least three passersby telephoned 911 to report an

unconscious man lying near a vehicle. The first caller reported a man lying outside

of a car and that the man appeared to be unconscious. According to the caller, the

man did not appear to be breathing and had a blue or purple color, although

bystanders later determined that the man had a weak pulse. Furthermore, neither the

caller nor others who were with her wanted to look at the man’s face or attempt to

perform CPR. A second caller reported that someone had “been hit by a car;” the

caller was unable to answer the dispatcher’s question of whether the apparent victim

was breathing but stated that the man did not appear to be moving. The third person

simply stated that she saw a man collapsed next to his car, that he had a weak pulse,

and that he appeared purple in color; when she heard sirens approaching, she asked

to terminate the 911 telephone call. None of the callers reported a drug overdose or

offered to assist Mercier.

      Bearing these facts in mind, OCGA § 16-13-5 (b) provides that “[a]ny person

who is experiencing a drug overdose and, in good faith, seeks medical assistance for


                                          3
himself or herself or is the subject of such a request shall not be arrested, charged, or

prosecuted for a drug violation if the evidence for the arrest, charge, or prosecution

of such drug violation resulted solely from seeking such medical assistance.”

(Emphasis supplied.) However, the emphasized portions of the statute may be read

reasonably in at least two different ways.

      (a) Under the first reading, the phrase “or is the subject of such a request”

refers to a person on whose behalf another person “seeks medical assistance” for a

drug overdose. In other words, “such a request” modifies “seeks medical assistance.”

It follows that the request for medical assistance must be based upon a drug overdose

and not for other causes or conditions. Moreover, “seeks medical assistance” is itself

defined as “accesses or assists in accessing the 9-1-1 system . . . and provides care

to a person while awaiting the arrival of medical assistance to aid such person.”

(Emphasis supplied.) OCGA § 16-13-5 (a) (4). Accordingly, for immunity to be

available, the request for medical assistance must be made by someone who provides

care to the person suffering a drug overdose until medical assistance arrives, rather

than a casual bystander.

      However, this reading necessarily places the availability of the drug overdose

victim’s immunity in the hands of a third party, such as a bystander who, for


                                           4
innumerable legitimate reasons, may decide not to assist the victim after telephoning

911. Moreover, this reading further requires that “[a]ny person who is experiencing

a drug overdose and . . . seeks medical assistance for himself or herself” must

“provide[] care” to himself or herself to qualify for immunity, even under

circumstances when the victim may be physically unable to do so. See OCGA § 16-

13-5 (a) (definition of “drug overdose” includes “extreme physical illness, decreased

level of consciousness, respiratory depression, coma, mania, or death”). See, e.g., City

of Jesup v. Bennett, 226 Ga. 606, 609 (2) (176 SE2d 81) (1970) (“a mere segment of

the statute should not be lifted out of context and construed without consideration of

all the other parts of the statute”). Of course, this Court is not authorized to read the

statute in such a manner, and I do not believe that these absurd results comport with

the statute’s clear intent to encourage assistance for drug overdose victims.

      (b) A second, equally reasonable reading of the statute, and one that is

embraced by the majority, necessarily suggests that the phrase “or is the subject of

such a request” does not modify “seeks medical assistance,” which is a defined term

under the statute and requires that a caller “provide[] care” to the victim until

assistance arrives. Rather, the General Assembly’s knowing use of the more general,

undefined “such request,” as opposed to the defined term “seeks medical assistance,”


                                           5
does not require that a caller “provide[] care” to the victim, and would allow

immunity for those, such as Mercier, who are the beneficiaries of 911 calls from

strangers. While this reading appears to broaden the protections offered by the statute,

it can only be accomplished by “reading out” of the statute, or rendering it surplusage,

the General Assembly’s requirement that a caller “provide[] care to a [drug overdose

victim] while awaiting the arrival of medical assistance to aid such [drug overdose

victim].” OCGA § 16-13-5 (a) (4). See Kennedy v. Carlton, 294 Ga. 576, 578 (2) (757

SE2d 46) (2014) (we must avoid “a statutory construction that will render some of the

statutory language mere surplusage”); AgSouth Farm Credit, ACA v. Gowen Timber

Co., 336 Ga. App. 581, 589 (2) (b) (i) (784 SE2d 913) (2016) (“[W]hen interpreting

a statute, all its words must be given due weight; we are forbidden to ‘read out’ any

words in the statute unless a clear reason appears for doing so.”) (citation and

punctuation omitted.). Had the General Assembly intended that a caller need not

render aid to a drug overdose victim, it could have done so easily — by redacting the

phrase “provide[] care to a [drug overdose victim] while awaiting the arrival of

medical assistance to aid such [drug overdose victim]” from the definition of “seeks

medical assistance.” See OCGA § 16-13-5 (a) (4). It did not.




                                           6
      Under either reasonable interpretation, then, the desired application of the

statute cannot be accomplished without violating a statutory rule of construction —

the first reading leads to absurd results, while the second is only available by

rendering defined language meaningless. Therefore, neither reasonable reading

advances the obvious, and laudable, purpose of the statute to encourage obtaining

assistance for drug overdose victims without fear of prosecution. Accordingly, I

believe that the second sentence of OCGA § 16-13-5 (b) is ambiguous. See generally

SecureAlert, supra, 345 Ga. App. at 814. And because OCGA § 16-13-5 is a criminal

statute, it must be construed most strongly against the State and in favor of Mercier.

See Lyons, supra, 256 Ga. App. at 378. As a result, I would affirm the trial court’s

order granting Mercier’s motion for immunity.

      I do not believe, and by nothing I have written do I advocate, that the ambiguity

described above invalidates OCGA § 16-13-5 in its entirety. Cf. Nixon v. State, 256
Ga. 261, 264 (3) (347 SE2d 592) (1986) (portion of statute found to be

unconstitutional “would be severable from the remaining portions of the statute”).

Rather, I would simply hold that the second sentence of OCGA § 16-13-5 (b) is

ambiguous and that Mercier is entitled to any benefit resulting from the ambiguity.

However, in view of the multiple possible readings of the second sentence of OCGA


                                          7
§ 16-13-5 and to the extent that language does not comport with the General

Assembly’s intention to either offer or withhold immunity from drug overdose

victims similarly situated to Mercier, only the General Assembly can revise the

language of the statute to effectuate its true intention.

      In sum, I conclude that the second sentence of OCGA § 16-13-5 (b) is

ambiguous and that, as a result, the second sentence of the statute must be most

strongly construed against the State. Therefore, I would affirm the judgment of the

trial court granting Mercier’s motion for immunity from prosecution.




                                           8